Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 04/28/2022 is acknowledged.
Specification objections in the Office action of 03/22/2022 are withdrawn. 

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Butterfly valve as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
 	CN 205806515 discloses a butterfly valve configured to open and close a channel (channel of 13; Figure 1), as claimed except for the magnetic fluid seal includes: a plurality of annular permanent magnets; an annular first magnetic pole member provided between a pair of the permanent magnets adjacent to each other; annular second magnetic pole members respectively provided on the outer sides of the permanent magnets on each end; and magnetic fluid retained in annular gaps between a plurality of annular projecting sections provided in the shaft member and the first magnetic pole member.
    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 9,222,516 (Furukoshi) discloses a butterfly valve seal, in Figures 1-12, as claimed with shaft (portion 163 on either side of 162), channel 162, an attachment member 165, and a pair of bearings 1. Furukoshi is silent about a case attachable and detachable within an annular gap in the attachment member, a magnetic fluid seal, and the magnetic fluid seal includes: a plurality of annular permanent magnets; an annular first magnetic pole member provided between a pair of the permanent magnets adjacent to each other; annular second magnetic pole members respectively provided on the outer sides of the permanent magnets on each end; and magnetic fluid retained in annular gaps between a plurality of annular projecting sections provided in the shaft member and the first magnetic pole member.
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675